DETAILED ACTION
Status of Claims
The amendment filed 11/09/2021 has been entered. Claims 1-20 remain pending. 
The previous objection to the specification and claim 1 is withdrawn in view of Applicant's amendments.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive in-part. The previous 35 USC 112 rejection is withdrawn. The previous 35 USC 103 rejection over Amiruddin et al. (US 2015/0050535) is maintained.

Information Disclosure Statement
The information disclosure statement filed 11/09/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites 0.03 ≤ z ≤ 0.325. Dependent on claim 1, claim 1 recites 0.025 ≤ z ≤ 0.3. The upper range in claim 8 should be less than or equal to the range in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535).
Regarding claim 1, Amiruddin teaches lithium ion batteries with high capacity anode active material comprising:
a negative electrode having about 75-88% negative active material (para 0067); a silicon-based active material with graphitic carbon active material (para 0064) where the silicon-based active material may be silicon oxide active material (para 0060); the combined negative active material generally comprises about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066); a (nanoscale) conductive additive from about 2-10 wt.%, wherein the conductive additive can comprise nanotubes, carbon nanofibers, and combinations thereof (para 0070); and a binder in an amount of 8-20% (para 0068);
a positive electrode including active material, for example LiCo1/3Ni1/3Mn1/3 (para 0028), a conductive carbon, and polymeric binder (para 0102);
a separator between the negative electrode and the positive electrode (para 0037);
an electrolyte including a 1 M concentration of lithium salts, although greater can be used (para 0077) with 5-20 wt.% (3.4-13.8 vol%) halogenated carbonate including fluoroethylene carbonate (para 0079) and nonaqueous solvents including DMC and EMC (para 0078); and 
a pouch enclosure 162 (Fig. 1A) enclosing battery core 164.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited nanoscale conductive carbon amount because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
With respect to the positive active material, nickel and manganese lie within Applicant’s claimed range and cobalt being 0.33 is significantly close to ≤ 0.3. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the salt concencentration of 1.25 M to 2 M, Amiruddin states greater concentrations of 1 M may be used (para 0078) and further incorporates by reference US patent application 2011/0136019 (para 0078). Application ‘019 teaches lithium salt concentrations of 1.3 M, 1.4 M, and 1.5M (Fig. 6) expressly reading on Applicant’s claimed range. Moreover, Application ‘019 states the particular electrolyte salt(s) and their concentration in the electrolyte can influence the oxidative stability of the resulting electrolyte (para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select any one of DMC and EMC singly, and mixture thereof from the list recited where the balance is 80-95 wt.% after accounting for the halogenated carbonate, which is a least about 25 vol% and without DEC, no more than 50 vol.% DEC.
	Regarding claims 2 and 11, given each of the claimed limitations is met above, the battery will have the recited capacity retention.
Regarding claims 3 and 13, Amiruddin teaches about 15-45 wt.% graphitic carbon relative to the total active material with the remain portion of the active material being the silicon-based active material (para 0066) and BET surface area of the graphitic carbon about 0.75-8 m2/g (para 0065). See MPEP 2144.05.
Regarding claims 4 and 14, Amiruddin teaches a Si-SiOx-C composite (para 0062).
Regarding claims 5 and 15, Amiruddin teaches PVdF, polyimide, SBR, and mixtures thereof (para 0038). 
Regarding claims 6 and 16, Amiruddin teaches 1 M concentration or greater (para 0077) with 5-20 wt.% (3.4-13.8 vol%) halogenated carbonate including fluoroethylene carbonate (para 0079) and with the balance being nonaqueous solvents including DMC and EMC (para 0078). See MPEP 2144.05.
Regarding claims 9 and 19, Amiruddin teaches supplemental lithium is provided in an amount to compensate for about 100% to about 170% of the negative electrode first cycle irreversible capacity loss (para 0004) and capacity from 0.8 to 1.7. See MPEP 2144.05.
	Regarding claims 12 and 20, given each of the claimed limitations is met above, the battery will have the recited capacity retention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Bhardwaj et al. (US 10,218,033).
Regarding claims 7 and 17, Amiruddin does not further teach PC and FB.
Bhardwaj, directed to batteries and electrolytes with fluoroethylene carbonate, teaches an electrolyte with 6-9 wt.% PC, 3-5 wt.% FB, and 8-12 wt.% FEC (5.5-8.25 vol%) in EC/DEC (1:2 volume ratio) (col. 2, lines 44-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise addition additives which may reduce battery cell swelling and improve cycle life (col. 1, lines 37-39).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Iqbal et al. (Int. J. Miner. Metall. Mater., Vol. 25, No. 12, Dec. 2018).
Regarding claims 8 and 18, Amiruddin does not teach a nickel-rich LNMC oxide.
Iqbal, directed to a lithium-ion cell using nickel-rich lithium oxide, teaches a LiNi0.8Co0.1Mn0.1O2 cathode (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a lithium-rich cathode with a silicon-based anode which exhibit excellent electrochemical performance and a high energy density with excellent rate capability and long cycle life (abstract).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2015/0050535) in view of Kim et al. (US 2011/0240913).
Regarding claim 10, Amiruddin does not teach the positive electrode further comprises a (lithium + manganese) rich metal oxide as represented by the formula.
Kim, directed to positive active material, teaches a first and a second lithium nickel complex (abstract) where first lithium nickel complex oxide may be represented by Formula 1 (reading on claim 1) and the second lithium nickel complex oxide may be represented by Formula 2 (reading on claim 10) (para 0033). The first lithium nickel complex oxide is “nickel-rich” (0.5 <x1 <1) and the second lithium nickel complex oxide is “nickel-poor” (0<x2≤0.5) (para 0036). Examples of the first lithium nickel complex oxide may be LiNi0.6Co0.2Mn0.2O2 (para 0036) and the second lithium nickel complex oxide may be LiNi1/3Co1/3Mn1/3O2 (para 0037). Formula 2 allows for overlithiation (0.9≤a2≤1.1) (para 0034). The amount of the second lithium nickel complex oxide is about 0.01-25 wt.% (para 0038). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of the first and second lithium nickel complex oxide which are thermally stable and have improved capacity (abstract).
Response to Arguments
Applicant argues Examiner fails to teach a case of prima facie obviousness because Amiruddin fails to teach the feature of “at least about 25 volume percent combined amount of dimethyl carbonate, methyl ethyl carbonate and diethyl carbonate” because Amiruddin does not disclose amounts for these electrolyte solvents. Here, Applicant used the incorrect term for “ethylmethyl carbonate”.
In response, Amiruddin teaches a nonaqueous liquid is generally used to dissolve the lithium salt(s) (para 0078). The appropriate solvents include, for example dimethyl carbonate (DMC) and ethylmethyl carbonate (EMC); and to show further improvement, a halogenated carbonate may be included (para 0079). Even though Amiruddin does not expressly provide amounts for the electrolytes, if a solvent system is made of two nonaqueous liquid and a mass/volume is provided for one, the other nonaqueous liquid must be the balance. In this case, if either DMC or EMC is selected singly in combination with the halogenated carbonate, the halogenated carbonate is about 3.4-13.8 vol% with the balance being 86.2-96.6 vol.% for the remaining solvent, which meets the claimed limitation of at least 25 vol.% combined amounts of DMC, EMC, and DEC, and DEC no more than 50 vol.%, since it was been argued one, two, or all there solvents may be used to meet the claim limitation. For example, selecting DMC, with EMC and DEC each being zero, and a halogenated carbonate in the recited concentration meets Applicant’s claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723